AFFIRM; and Opinion Filed July 30, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01075-CR

                             LAZARO CONTRERAS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F11-53430-I

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                Opinion by Justice Lang-Miers
        Appellant Lazaro Contreras appeals from the adjudication of his guilt for possession of

cocaine in the amount of less than one gram. Appellant argues that the trial court abused its

discretion by (1) adjudicating guilt because the evidence is insufficient to show he violated the

conditions of his community supervision, (2) admitting the testimony of the community

supervision officer, and (3) considering evidence of prior violations. The State argues that the

appeal must be dismissed because appellant did not file a proper certification of his right to

appeal. The record has been supplemented with a proper certification, and this issue is moot. For

the following reasons, we affirm the trial court’s judgment. We issue this memorandum opinion

pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be applied in the case is

well settled.
                                          BACKGROUND

       In November 2011, appellant pleaded guilty pursuant to a plea bargain. The trial court

deferred adjudication of guilt, placed appellant on community supervision for two years, and

assessed a $1,500 fine, court costs, and $135 in restitution. Appellant’s conditions of community

supervision included:

       (a) commit no offense against the laws of the states or the United States;

       (d) obey all rules and regulations of the supervision department and report as directed;

       (e) notify the supervision officer not less than 24 hours prior to any changes in home or

employment address;

       (f) work faithfully at suitable employment;

       (h) report within five days to arrange payment of court costs, fine, and other fees assessed

by the court;

       (j) pay a supervision fee of $60 plus a $2 transaction fee each month;

       (k) participate in crime stoppers by contributing $50 within 90 days of being placed on

community supervision;

       (l) complete 120 hours of community service by the end of the supervision term;

       (m) report as directed to the Comprehensive Assessment and Treatment Services program

and pay any costs assessed by CATS;

       (n) submit a urine sample and pay $200 for the urinalysis at $10 monthly;

       (r) participate in and complete the Thinking for a Change class.

       In January 2012, the State filed a motion to adjudicate alleging appellant violated the

terms of his community supervision by failing to comply with conditions (d), (e), (f), (j), (k), and

(r). Appellant pleaded true to the allegations, and the trial court accepted appellant’s plea of true

and continued appellant on community supervision.

                                                –2–
        In March 2012, the State filed a second motion to adjudicate alleging appellant violated

the terms of his community supervision by failing to comply with conditions (a), (h), (j), (k), (l),

(m), (n), and (r). Appellant initially pleaded true, but the trial court changed appellant’s plea to

not true.

        The State called one witness, Rose Lugo, who testified that she was a community

supervision officer for Criminal District Court No. 2 and that appellant was placed on

community supervision “out of this court” on November 1, 2011, for possession of cocaine. The

following exchange then occurred during the State’s examination of Lugo:

        Q      Did Mr. Contreras pay court costs and is – or is he delinquent in court
               costs of $1,766?

                       [Defense counsel]: Object to hearsay.

                       The Court:     Well, if – if she knows.

        Q      (By [the State]) If you know.

        A      Yes.

        Q      And – and all these things I’m about to ask you on this motion, can you
               testify to?

        A      Yes.

        Q      Okay. Now, is – did he not pay community supervision fees and is
               currently delinquent $240?

        A      Yes.

                       [Defense counsel]: Judge, can I just get a continuing objection to
                       hearsay at this point?

                       The Court:     Yes.

        Lugo then testified that appellant owed $50 for the crime stoppers fee, $100 for

assessment fees, that he had not completed his community service hours, and that he had not

participated in the Thinking for a Change class. On cross-examination, Lugo testified that she

was not the field officer for appellant and did not prepare the “violation report.” She said she

                                                –3–
could not testify about specific dates appellant was required to make payments, but she offered to

“go in there and look for you.”

       Appellant testified in his defense, as follows:

       Q       Mr. Contreras, you just heard the probation officer list off allegations of
       violations that you committed while you were on probation. Are those true in
       fact?

       A       Those are all reasonable doubts.

       Q       Okay.

       A       Reasonable doubts.

       Q       All right. And concerning the fees –

               [Defense counsel]: Can I see the motion?

       A      Concerning the fees? How was I supposed to pay something that I had
       only been reinstated in less than a month [sic]? I only reported two times, so how
       was I gonna pay the whole amount on two reports?

       Q       Okay.

       A      When I got a report – when I got reinstated [sic]. And clearly Ju – the
       Judge Don Adams said no matter what I did to keep reporting. Yes, I went to jail,
       and yes, I bonded out, and reported again, to the same Ms. Burnsteins (phonetic).

       Q       Okay. So you’re saying you did not pay these fees, you were unable to?

       A       I wasn’t – I wasn’t able to. I posted the money that I had for a bond.

       Q       Okay.

       A       Now, if I would’ve had [sic] never caught these charges that I – which I
       don’t really understand – they went from a burglary of a vehicle to something that
       is a possession of a stolen property.

       Q       Okay. And what about Thinking For A Change?

       A      Thinking For A Change? I thought about a change. [The trial court] told
       me clearly to do [sic] whatever I did to report and that’s exactly what I did.

       Q       Okay.

       A       No matter what I did, I reported.

       Q       Thinking For A Change is a class, is it not?

                                                –4–
       A        I wasn’t directed any paperwork’s [sic]. I didn’t get no paperwork’s [sic]
       to where to go to community service. And y’all can call Ms. Burnsteins and verify
       that I didn’t get no paperwork’s [sic] from her.

       Q       Okay.

       A       I didn’t get no urine test from her or nothing.

       After hearing the evidence, the trial court adjudicated appellant guilty. The State called

four witnesses in the punishment phase to show that appellant burglarized a motor vehicle and

stole property from a car after he was placed on community supervision. The court assessed

punishment at 24 months in state jail plus a fine, restitution, and court costs.

                                            DISCUSSION

       Appellant raises three issues on appeal and all are related to the sufficiency of the

evidence to support the trial court’s decision to adjudicate guilt.

       We review a trial court’s decision to adjudicate guilt under an abuse of discretion

standard. See Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); TEX. CODE CRIM.

PROC. ANN. art. 42.12 § 5(b) (West Supp. 2012) (stating decision to proceed to adjudication

reviewable in same manner as revocation of ordinary community supervision). A judgment

adjudicating guilt must be supported by a preponderance of the evidence—that is, the greater

weight of the credible evidence must create a reasonable belief that the defendant violated a

condition of community supervision. See Rickels, 202 S.W.3d at 763–64. A finding of a single

violation is sufficient to support a decision to adjudicate. See Sanchez v. State, 603 S.W.2d 869,

871 (Tex. Crim. App. [Panel Op.] 1980). It is the trial court’s role, as the fact-finder in the

hearing, to reconcile any conflicts in the evidence and judge the witnesses’ credibility. See Lee v.

State, 952 S.W.2d 894, 897 (Tex. App.—Dallas 1997, no pet.) (en banc).

       In issue one, appellant argues that the evidence is insufficient to show he violated the

conditions of his community supervision. In issue two, appellant argues that the doctrines of res


                                                 –5–
judicata and collateral estoppel precluded the trial court from considering evidence that appellant

violated conditions (j), (k), and (r) because the trial court considered those allegations in the

hearing on the State’s first motion to adjudicate. In issue three, appellant argues that the trial

court erroneously admitted the testimony of the community supervision officer over his hearsay

objection and argues that her lack of personal knowledge rendered the evidence insufficient.

       We first address whether the trial court erroneously admitted the testimony of the

community supervision officer. We review a trial court’s decision to admit evidence for an abuse

of discretion. See Walters v. State, 247 S.W.3d 204, 217 (Tex. Crim. App. 2007).

       Appellant objected to Lugo’s testimony on the basis that it was hearsay. See TEX. R.

EVID. 801 (defining hearsay). On appeal, he argues that Lugo did not have personal knowledge

of the violations alleged in the motion to adjudicate. See TEX. R. EVID. 602 (requiring witness to

have personal knowledge). We presume the trial court understood that the basis for appellant’s

objection was lack of personal knowledge because the trial court told the witness she could

answer “if she knows.” Based on that presumption, appellant preserved error. See TEX. R. APP. P.

33.1(a)(1)(A).

       Appellant argues that Lugo did not have personal knowledge of the alleged violations and

that her testimony “was based solely on the notes (or lack thereof) contained in the community

supervision file made by other probation officers.” Generally community supervision officers

may testify from their department’s records if the proper predicate is laid. See Simmons v. State,

564 S.W.2d 769, 770 (Tex. Crim. App. 1978); Canseco v. State, 199 S.W.3d 437, 439–40 (Tex.

App.—Houston [1st Dist.] 2006, pet. ref’d). But appellant has not cited anywhere in the record

where it shows that Lugo was testifying from the community supervision department file as

opposed to her personal knowledge. Appellant asked Lugo whether the field officer “made these

notations that [appellant] didn’t – that he violated these conditions” and she answered, “[t]hat’s

                                               –6–
the person who wrote up the violation report.” But she did not state that the field officer wrote

“these notes” or testify about where “these notes” were located. Appellant also asked whether

the field officer was “supposed to document exactly when the person comes in that they did or

did not make a payment” and she said she “would have to look through his narratives, his notes,

to see if he actually noted the – I – I can’t say from what I’m looking at right here.” But the

record does not indicate what Lugo was “looking at right here.”

       Lugo testified that she had been a community supervision officer since 1995 and was

assigned to the court which placed appellant on community supervision. She identified appellant

in open court, testified that he was placed on community supervision “out of this court” on

November 1, 2011, for possession of cocaine, and testified that the State filed a motion to revoke

on March 15, 2012. When asked whether appellant was delinquent on court costs, she was told

she could answer the question “if she knows.” She answered the question. We conclude that the

witness demonstrated her personal knowledge and the trial court did not abuse its discretion by

admitting her testimony.

       Appellant also argues that the evidence is insufficient to support the trial court’s decision

to adjudicate. In connection with this argument, he contends that the doctrines of res judicata or

collateral estoppel prohibited the trial court from considering evidence that he violated

conditions (j), (k), and (r) because the court considered that same evidence when it decided to

continue him on community supervision after a hearing on the State’s first motion to adjudicate.

The State argues that those doctrines do not apply to adjudication proceedings. We do not need

to decide whether the doctrines apply because we conclude that the trial court could have formed

a reasonable belief that appellant violated other conditions of community supervision.

       Regarding condition (h), which required appellant to pay the court costs, fine, and “all

monies as assessed by the Court pursuant to the payment agreement established by the Felony

                                               –7–
Collections Department,” appellant argues that the evidence is insufficient to support a violation

of this condition because the State did not present evidence of a payment plan. The State did not

offer evidence of a payment plan. However, Lugo testified that appellant was “delinquent” by

$1,766. A reasonable inference from Lugo’s testimony is that, even if appellant had a payment

plan, he had not made payments according to the schedule in the plan and was delinquent by the

stated amount. Additionally, appellant testified that he “wasn’t able to” pay the “fees” because he

“went to jail” and “posted the money I had for a bond.” Based on appellant’s own testimony, the

trial court could have formed a reasonable belief that appellant was delinquent in paying his

costs, fine, and other “fees.”

        Additionally, condition (n) required appellant to submit a urine sample and pay a

urinalysis fee. The State concedes that it did not offer evidence that appellant failed to pay his

urinalysis fee. However, appellant testified that he did not pay his “fees” because he used his

money to post bond. He also testified that he did not get any paperwork from the community

supervision officer and “didn’t get no urine test from her or nothing.” The trial court could have

reasonably inferred from appellant’s testimony that he had not submitted a urine sample or paid

the urinalysis fee.

        We conclude that the evidence is sufficient to support the trial court’s reasonable belief

that appellant violated at least condition (h) or (n). See Sanchez, 603 S.W.2d at 871 (one

violation sufficient to adjudicate guilt). Consequently, we conclude that the trial court did not

abuse its discretion by adjudicating appellant’s guilt. We resolve issues one, two, and three

against appellant.




                                               –8–
                                         CONCLUSION

       We affirm the trial court’s judgment.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47.7(a)

121075F.U05




                                               –9–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAZARO CONTRERAS, Appellant                            On Appeal from the Criminal District Court
                                                       No. 2, Dallas County, Texas
No. 05-12-01075-CR         V.                          Trial Court Cause No. F11-53430-I.
                                                       Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                           Justices Moseley and Bridges participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of July, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                                –10–